Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/US2019/020373, filed March 1, 2019, which claims benefit of provisional application 62/637581, filed March 2, 2018.  Claims 1-23 are pending in this application and examined on the merits herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cano et al. “Synthesis of divalent ligands of β-thio- and β-N-galactopyranosides and related lactosides and their evaluation as substrates and inhibitors of Trypanosoma cruzi trans-sialidase.” Beilstein J. Org. Chem. 2014, 10, 3073–3086, Reference included with PTO-892)
	Independent claim 1 is directed to trehalose disaccharide compounds having specific substituents in place of the 6- hydroxyls.  In particular the claims are directed to structures including heteroalkyl-substituted heteroaryl groups.  Dependent claims 2-5 further define the identity of the heteroaryl group.  Dependent claims 14 and 18 specifically claim compositions comprising these compounds.
	Cano et al. discloses a heteroaryl-trehalose conjugate having the following structure: (p. 3076 scheme 2 compounds 16 and 18)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	In its broadest reasonable interpretation, the optionally substituted heteroalkyl group described in claim 1 encompasses this compound wherein the heteroalkyl contains an internal amine and is substituted by two oxo groups and one amine.  Furthermore purified compositions of these compounds would fall within the scope of claims 14 and 18 as these claims require only the presence of the specific recited compound.  For these reasons Cano et al. anticipates the claimed invention.

Claims 1-5, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redon et al. “Red Emitting Neutral Fluorescent Glycoconjugates for Membrane Optical Imaging” Bioconjugate chemistry 2014, vol. 25, pp. 773-787, Reference included with PTO-892)
	Independent claim 1 is directed to trehalose disaccharide compounds having specific substituents in place of the 6- hydroxyl.  In particular the claims are directed to structures including heteroalkyl-substituted heteroaryl groups.  Dependent claims 2-5 further define the identity of the heteroaryl group.  Dependent claims 14 and 18 specifically claim compositions comprising these compounds.
	Redon et al. discloses trehalose derivatives having specific groups in place of the 6-hydroxyls, including compound 16 in scheme 4 on p. 776.  This compound is reasonably considered to be an embodiment of formula (I) in claims 1-5 wherein R1 and R2 are heteroaryl rings and R3 and R4 are heteroalkyl substituted with an amine.  Therefore Redon et al. anticipates the claimed invention.  Furthermore purified compositions of these compounds would fall within the scope of claims 14 and 18 as these claims require only the presence of the specific recited compound.  For these reasons Cano et al. anticipates the claimed invention.

Claims 1, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurita et al. (“Synthetic Carbohydrate Polymers Containing Trehalose Residues in the Main Chain: Preparation and Characteristic Properties” Macromolecules (1994) vol. 27 pp. 7544-7549, Reference included with PTO-892)
Independent claim 1 is directed to trehalose disaccharide compounds having specific substituents in place of the 6- hydroxyl.  Dependent claims 14 and 18 specifically claim compositions comprising these compounds.
Kurita et al. discloses the compound 6,6’-dideoxy-6,6’-di(phthalimido)-trehalose. (p. 7547 scheme 4 compound 14) According to the broadest reasonable interpretation, the phthalimide groups in this structure fall within the scope of heteroaryl groups defined by variables R1 and R2 in claim 1.  Furthermore purified compositions of this compound would fall within the scope of claims 14 and 18 as these claims require only the presence of the specific recited compound.  For these reasons Kurita et al. anticipates the claimed invention.

Conclusion
Claims 1-5, 14, and 18 are rejected.  Claims 6-13, 15-17, and 19-23 are objected to for depending from a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	5/16/2022